              Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 1 of 10




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK


 SEAN WARAICH


Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-
                                                                           COMPLAINT
NATIONAL AUSTRALIA BANK LTD., and
                                                                         Do you want a jury trial?
COMMODITY FUTURES TRADING COMMISSION                                         ☐ Yes    ☐ No

REPARATIONS PROGRAM


Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
          Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 2 of 10




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,    Sean Waraich                                      , is a citizen of the State of
                   (Plaintiff’s name)

        Texas
 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 3 of 10




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,      National Australia Bank Ltd.            , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)         Victoria, Australia

 and has its principal place of business in         New York City, New York                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

  Sean                                N                     Waraich
First Name                      Middle Initial            Last Name

 2516 Commonwealth St., #201
Street Address
 Harris County, Houston                              TX                          77006
County, City                                     State                          Zip Code

 832-229-1652                                     snwseas@gmail.com
Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 4 of 10




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:       National Australia Bank Ltd. (NAB)
                  First Name                      Last Name
                  NAB Retail Forex Client Trust Custodian Acct
                  Current Job Title (or other identifying information)
                  Level 4 (UB4440), 800 Bourke Street
                  Current Work Address (or other address where defendant may be served)
                   Docklands                               Victoria, AUS   3008
                  County, City                            State           Zip Code

Defendant 2:      Commodity Futures Trading Commission (CFTC) Reparations Program
                  First Name              Last Name
                   Federal Agency
                  Current Job Title (or other identifying information)
                   1155 21st Street, N.W.
                  Current Work Address (or other address where defendant may be served)
                   Washington                         D.C.                 20581
                  County, City                       State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                          Page 4
           Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 5 of 10




 Defendant 4:
                    First Name                      Last Name


                    Current Job Title (or other identifying information)


                    Current Work Address (or other address where defendant may be served)


                    County, City                          State                 Zip Code

 III. STATEMENT OF CLAIM
 Place(s) of occurrence:     Harris County, Houston, Texas USA


 Date(s) of occurrence:    August 23, 2017; April 20, 2018; September 17, 2018

 FACTS:
 State here briefly the FACTS that support your case. Describe what happened, how you were
 harmed, and what each defendant personally did or failed to do that harmed you. Attach
 additional pages if needed.

Plaintiff's capital fund assets remain in Defendant NAB custodianship and under NAB maintenance

that NAB has refused and resisted to remittance return to Plaintiff, instead contending to give right of

access to unauthorized and illegal operative retail forex merchant dealers affirmed to be non-compliance

registered solicitors in violation of the United States Commodity Exchange Act,that Defendant

NAB concedes in pursuit of such schemes to be their inner-operative clients and fiduciary

affiliates. NAB has continued to wrongfully withhold and defraud Plaintiff's funds intending

to designate the cause of an investment forex scam as the sole illegal beneficiary and claimant of

Plaintiff's own personal equity funds. The notices Plaintiff has given Defendant NAB to cease from

doing so has only been ignored and disregarded. The statutes of the U.S. Commodity Exchange

Act decrees for Defendant to be an unlawful custodian of Plaintiff's investment funds and strictly
prohibits Defendant NAB to procure or transfer any amount of the cited funds by illicit design of such

scam devices other than to the Plaintiff himself.

The Commodity Futures Trading Commission (CFTC) affirms the Regulation of Off-Exchange Retail

Forex of the Commodity Exchange Act to have general jurisdiction over the subject matter and case


                                                                                               Page 5
           Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 6 of 10


parties in restitution complaint, however for rendering of final adjudication and final discovery, the

Regulation of Off-Exchange Retail Forex rules and regulations was deemed ineligible and excluded
due to NAB only being compliance registered regulated as an institutional swap dealer to Eligible Contract

Participants, (non-retail), clients in the United States, thus requiring the Plaintiff to be a non-retail

institutional participant within the forum of the reparations J.O., constituting a clear jurisdictional defect
of the scope and brevity of Plaintiff's complaint, thus disqualifying term provisions of the voluntary

proceeding, to necessitate final adjudication of restitution order previously ruled eligible by the Director of

the CFTC Office of Proceedings, (as it applied to Plaintiff's stated actual damages).
Complaint and Proposed Orders Attached.                                          .



INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.

For the Plaintiff's filed Proposed Orders to be Granted; mandating Defendant NAB to

remit actual damages and applicable punitive damages to Plaintiff by restitution order.




                                                                                                  Page 6
          Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 7 of 10




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

6-10-2021
Dated                                                   Plaintiff’s Signature
 Sean                      N                             Waraich
First Name              Middle Initial                  Last Name
  2516 Commonwealth St., #201
Street Address
 Harris County, Houston                           TX                           77006
County, City                                    State                         Zip Code
 832-229-1652                                              snwseas@gmail.com
Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
          Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 8 of 10
                                                                                         Attached from page 3



Defendant is a federal agency:

The defendant,     CFTC Reparations Program               , is incorporated under the laws of

   United States of America

and has its principal place of business in the State of   District of Columbia

or is incorporated under the laws of (foreign state)

and has its principal place of business in                                                      .
              Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 9 of 10


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:21-cv-05220-ALC Document 1 Filed 06/11/21 Page 10 of 10




                                 CONSENT TO ELECTRONIC SERVICE
 I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
 affirm that:

        1. I have regular access to my e-mail account and to the internet and will check regularly for
           Notices of Electronic Filing;
        2. I have established a PACER account;
        3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
           Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
           copies of case filings, including motions, decisions, orders, and other documents;
        4. I will promptly notify the Court if there is any change in my personal data, such as name,
           address, or e-mail address, or if I wish to cancel this consent to electronic service;
        5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
           filing; and
        6. I understand that this consent applies only to the cases listed below and that if I file
           additional cases in which I would like to receive electronic service of notices of documents, I
           must file consent forms for those cases.

 Civil case(s) filed in the Southern District of New York:
        Note: This consent will apply to all cases that you have filed in this court, so please list all of
        your pending and terminated cases. For each case, include the case name and docket number
        (for example, John Doe v. New City, 10-CV-01234).




  Waraich, Sean, N
 Name (Last, First, MI)

2516 Commonwealth St., #201        Houston                 TX                         77006
 Address                         City                     State                      Zip Code

  832-229-1652                                            snwseas@gmail.com
 Telephone Number                                         E-mail Address

  6-10-2021
 Date                                                     Signature

 Return completed form to:
 Pro Se Intake Unit (Room 200)
 500 Pearl Street
 New York, NY 10007
